                                                                   Case 8:18-ap-01042-ES      Doc 68 Filed 04/01/19 Entered 04/01/19 12:27:31          Desc
                                                                                                Main Document Page 1 of 2


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye Rasch, State Bar No. 253838                       FILED & ENTERED
                                                                    3 frasch@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626                                 APR 01 2019
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002
                                                                                                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                                              Central District of California
                                                                    6 Attorneys for Chapter 7 Trustee                         BY duarte     DEPUTY CLERK
                                                                      Weneta M.A. Kosmala
                                                                    7

                                                                    8                         UNITED STATES BANKRUPTCY COURT

                                                                    9                          CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                   SANTA ANA DIVISION

                                                                   11 In re                                      Case No. 8:16-bk-14227-ES
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 DENNY ROY STEELMAN,                        Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13               Debtor.

                                                                   14
                                                                      WENETA M.A. KOSMALA, solely in her            Adv. No. 8:18-ap-01042-ES
                                                                   15 capacity as Chapter  7  Trustee of the Estate
                              Tel 714-966-1000




                                                                      of Denny Roy Steelman,                        ORDER APPROVING STIPULATION TO
                                                                   16                                               PAY MEDIATION FEES
                                                                                   Plaintiff,
                                                                   17
                                                                            v.
                                                                   18
                                                                      KEVIN LIEBECK, as executor of the Estate
                                                                   19 of DENNY ROY STEELMAN, KEVIN
                                                                      LIEBECK as successor Trustee of the
                                                                   20 Survivors Trust, as under the 2010
                                                                      Steelman Inter-Vivos Trust; MARK
                                                                   21 ZIEBOLD as trustee of the Private
                                                                      Retirement Trust, SHAUNAH LYNN
                                                                   22 STEELMAN; an individual, JODI DENISE
                                                                      STEELMAN, an individual, NATIONWIDE
                                                                   23 LIFE INSURANCE COMPANY and
                                                                      NATIONWIDE LIFE AND ANNUITY
                                                                   24 COMPANY,

                                                                   25               Defendants.

                                                                   26
                                                                   27

                                                                   28
                                                                        1211360.1                                                                              ORDER
                                                                   Case 8:18-ap-01042-ES              Doc 68 Filed 04/01/19 Entered 04/01/19 12:27:31                      Desc
                                                                                                        Main Document Page 2 of 2


                                                                   1              The Court having reviewed the Stipulation to Pay Mediation Fees ("Stipulation")1

                                                                   2 filed March 27, 2019, as No. 67 on the Court’s Docket, entered into by and between:

                                                                   3 Weneta M.A. Kosmala (“Plaintiff”), in her capacity as the duly appointed and acting

                                                                   4 Chapter 7 trustee of the bankruptcy estate of debtor Denny Roy Steelman (“Debtor”), and

                                                                   5 defendants Kevin Liebeck, as executor of The Estate Of Denny Roy Steelman; Kevin

                                                                   6 Liebeck, as successor Trustee of The Survivors Trust, as under the 2010 Steelman Inter-

                                                                   7 Vivos Trust; Mark Ziebold as Trustee of The Private Retirement Trust; Shaunah Lynn

                                                                   8 Steelman, an individual; Jodi Denise Steelman, an individual, (“Defendants,” and

                                                                   9 collectively with Plaintiff, “Parties”), through their undersigned counsel, and for good cause

                                                                   10 shown,

                                                                   11             IT IS ORDERED:
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12             1.       The Stipulation is approved.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13             2.       All fees for the Mediation shall be paid from the PRT.

                                                                   14             3.       If the Parties do not reach a settlement that resolves all issues relating to the

                                                                   15                      PRT, the Parties have not waived any rights they may have to claim
                              Tel 714-966-1000




                                                                   16                      reimbursement for the cost of the Mediation or to receive a credit on account

                                                                   17                      of the fees for the Mediation.

                                                                   18             4.       Regardless of the outcome of the Mediation, Mark Ziebold, Trustee of the

                                                                   19                      PRT, shall incur no personal liability as a result of the disbursement of funds

                                                                   20                      from the PRT for the Mediation fees and expenses, and shall be held

                                                                   21                      harmless by all Parties for such disbursement(s).

                                                                   22                                                          ###

                                                                   23
                                                                         Date: April 1, 2019
                                                                   24

                                                                   25

                                                                   26
                                                                   27

                                                                   28       1
                                                                                All capitalized terms have the same meaning or definition as the capitalized terms in the Stipulation.
                                                                        1211360.1                                                2                                               ORDER
